MR. JUSTICE KELLEY
delivered the opinion of the Court.
This is an appeal from an order of the district court discharging Buckmon’s petition for writ of habeas corpus. We find no error and affirm.
Buckmon was indicted by a grand jury in Tennessee, *206charged with assault with intent to commit first-degree murder and malicious stabbing. Following the alleged commission of the offenses, Buckmon fled the state of Tennessee and came to Colorado. The Governor of Tennessee requisitioned the Governor of Colorado for extradition.
Buckmon raises two issues, (1) as to the sufficiency of his identification, and (2) whether there was compliance with C.R.S. 1963, 60-1-3. His contention as to the burden of proof as to identity was disposed of contrary to his position in Hithe v. Nelson, 172 Colo. 179, 471 P.2d 596 (1970). No purpose would be served in expanding on what we said in that case.
C.R.S. 1963, 60-1-3, sets forth the supporting documents which must accompany the requisition of the governor of the demanding state. Buckmon argues that the arrest warrant here was not authenticated, and that a properly authenticated arrest warrant is necessary for extradition under C.R.S. 1963, 60-1-3. Our examination of the extradition papers shows an authenticated arrest warrant. We thus do not reach the issue of the effect of the lack thereof.
The allegations of error are without merit.
The judgment is affirmed.
MR. JUSTICE HODGES does not participate.